COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-05-130-CV
 
 
TRISH RUDDER A/K/A TRISH RUDDER                                    APPELLANT
FRIEDMAN
AND ALL OCCUPANTS
 
                                                   V.
 
VALUE REI, INC.                                                                    APPELLEE
 
                                              ------------
 
         FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




We have considered the motion
filed by appellee Value REI, Inc. requesting that we dismiss the appeal of
appellant Trish Rudder for failure to file an appellate brief.  Appellant=s brief was due August 8, 2005. 
On September 27, 2005, we granted appellant=s request for additional time to file her brief and ordered the brief
due October 7, 2005.  Our order
specifically stated, AIf appellant=s brief is not filed by October 7, 2005, the appeal may be
dismissed for want of prosecution.  See
Tex. R. App. P. 38.8(a)(1).@  Appellant has not filed an
appellate brief nor sought an additional extension of time for filing her
brief.  Accordingly, it is the court=s opinion that appellee=s motion should be granted; therefore, we dismiss the appeal for want
of prosecution.  See TEX. R. APP. P. 42.3(b)-(c), 43.2(f).
PER CURIAM
PANEL D: HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: 
November 3, 2005




[1]See Tex. R. App. P. 47.4.